DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II (claims 4-7) in the reply filed on 5/16/22 is acknowledged.  The traversal is on the ground(s) that the claimed invention is significantly different from and contributes over the cited prior art.  This is not found persuasive because the shared features do not make a contribution over the prior art, in view of Benedetti (US 2011/0272116) and Benedetti et al (US 2011/0308757).  Benedetti’116 discloses an endless universal process (paragraph [0032]) with the casting machine (11, paragraph [0036], thin slab technology), roller hearth (15), rolling mill (18a, 18b, 21a, 21b, 21c, 21d) and coiler (reels 24a, 24b) arranged in a row one after another.  Benedetti’116 discloses the first (14), second (16), and fourth cutting devices (19), with the second cutting device being an oxyacetylene cutting device (paragraph [0126]).  Benedetti’757 discloses a plurality of oxyacetylene cutting torches positioned in correspondence with the ends of the box furnace, thereby suggesting the third cutting device, in the form of a flame cutting device, of applicant’s claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	See claim 7, line 22: “heating device 18”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “Method according to claim 3” is indefinite as claim 3 has been cancelled.  For examination purposes, claim 5 will be treated as being dependent from independent claim 7.

Regarding claim 6, the phrase “following it stack-forming device” is unclear.  For examination purposes, the limitation will be treated as --stack-forming device--.

Regarding claim 7, the phrases “in particular” and “preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The following limitations of claim 7 include the phrases “in particular” and “preferably.”
Claim 7 lines 9-10:	“a heating device (18), in particular an induction heating device”
Claim 7 lines 12-13:	“first slab or strip cutting device (10), in particular strip cutting shears, preferably pendulum shears”
Claim 7 lines 17-19:	“an outlet region of the roller hearth furnace (2), preferably in an elongate section of the roller hearth furnace (2) having a length corresponding to a longitudinal extend of the furnace ferry (16)”
Claim 7 lines 22-23:	“a fourth slab and strip cutting device (24), in particular a strip shears, preferably a drum shears”
For examination purposes, the limitations after “in particular” and “preferably” will be treated as exemplary and not limiting.

Claim 7 recites the limitation "the furnace ferry (16)" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Note that there is antecedent basis for the furnace ferry system (15) in line 8.  However, it is not clear whether the furnace ferry (16) is referring to the system, or a component of the system.  For examination purposes, the limitation will be treated as --a furnace ferry (16) of the furnace ferry system.--  (Note however said limitation falls within the phrase “preferably” as discussed above and is treated as exemplary and not limiting.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti et al (US 2011/0272116, hereinafter Benedetti’116) in view of Benedetti et al (US 2011/0308757, cited in PTO-892 mailed 2/23/22, hereinafter Benedetti’757).
Regarding claim 7, Benedetti’116 teaches a method of operating a production plant, comprising:
arranged in a row one after another (figs 2-4), a thin slab continuous casting machine (continuous casting machine 11), a roller hearth furnace for removing a cast strand or at least one cut off section of the cast strand (tunnel furnace 15), a rolling mill for rolling the cast strand or the cut off section thereof that was heated or kept warm in the roller hearth furnace (rolling stands 18a,b and finishing train 21a,b,c,d), and an associated coiler (reels 24a,b),
wherein the continuous casting machine and the rolling mill are operable in a continuous operating mode (paragraph [0032], endless universal process), and
wherein the roller hearth furnace is associated with a furnace ferry system arranged laterally with respect to the roller hearth furnace (paragraph [0144], penultimate module of the tunnel furnace is mobile laterally with the function of a shuttle, paragraph [0145], similarly for the last module), and
the rolling mill has a first stand group (fig 2, roughing train 18a, 18b), a second stand group (fig 2, finishing train 21a, 21b, 21c, 21d), and a heating device provided between the first and second stand groups (fig 2, paragraph [0149], induction furnace 20 between the roughing stands and the finishing stands), and
wherein upstream of the roller hearth furnace in displacement direction of the slab, there is provided first slab or strip cutting device (fig 2, paragraph [0124], pendulum shears 14), and
at an outlet side, in the slab displacement direction, of the roller hearth furnace and upstream of the first stand group of the rolling mill, there is provided second slab or strip cutting device (fig 2, paragraph [0126], oxyacetylene cutting device 16), wherein the second slab or strip cutting device is formed as a flame cutting device (fig 2, paragraph [0126], oxyacetylene cutting device 16), and
on an outlet side, in the strip displacement direction, of the first stand group of the rolling mill upstream of the heating device, a fourth slab and strip cutting device is provided (fig 2, paragraph [0131], crop shear 19),
the method being characterized in that:
at a standstill of a slab or strip transportation during an accident in the production plant, the fourth slab or strip cutting device is activated (paragraph [0131], crop shear can be used in the event of an emergency), and
the thin slab or at least a cut-off section thereof at the strip are cut-off at respective positions of the fourth cutting device (paragraph [0131], using the crop shear in the event of an emergency suggests the slab being cut off at said position).
Benedetti’116 is quiet to in an outlet region of the roller hearth furnace, a third slab or strip cutting device formed as a flame cutting device, is provided.  Benedetti’116 is also quiet to whether all of the strip cutting devices are activated during an accident, the thin slab or at least a cut-off section thereof at the strip are cut-off at respective positions of the first through fourth slab or strip cutting devices.
Benedetti’757 teaches a plant for casting and continuous rolling in-line, in endless or semi-endless mode (paragraph [0001]).  Benedetti’757 discloses shears 12 and 18 (corresponding to 1st and 4th cutting devices) that are activated during an accidental stoppage in an emergency cycle (paragraph [0092-0093]).  Benedetti’757 further discloses one or more, advantageously, three oxyacetylene cutting torches (paragraph [0050], ref 21a, 21b, 21c, corresponding to the claimed 2nd and 3rd cutting devices that are flame cutting devices) disposed between the shears for shearing to size the cast product, and positioned in correspondence with ends of the box furnace and between two halves of the inductor 15 (paragraph [0090]-[0091]).  During the emergency cycle (paragraph [0092]), the oxyacetylene cutting torches intervene simultaneously to cut the segment into equal parts (paragraph [0095]), such that the segments can accumulate inside the box furnace (paragraph [0098]).
It would have been obvious to one of ordinary skill in the art to modify Benedetti’116 with the teachings of Benedetti’757, such as including additional oxyacetylene cutting torches, and positioning said torch at an outlet region of the roller hearth, as Benedetti’757 teaches of the additional torches for cutting the billet to size and storing in a box furnace, with the torches arranged corresponding to doors of the box furnace for sizing the billet for the box furnace, and that Benedtti’116 similarly recognizes that the penultimate module 115a of the tunnel furnace (paragraph [0144]) and the last module 115b of the tunnel furnace (paragraph [0145]) can both be individually moved laterally by a shuttle, for temporarily accommodating a plurality of segments in the event of blockages or maintenance (paragraph [0144]).  It would have been obvious to one of ordinary skill in the art to activate the first through the fourth cutting devices during the emergency cycle, as Benedtti’757 discloses activating the first and fourth shears for scrapping and the oxyacetylene torches to cut the billets to size for storage.  The emergency cycle of Benedetti’757 reduces to a minimum the scrap material in emergency situations and recovers the products which in these situations is temporarily accumulated in an intermediate point along the production line (paragraph [0006]).

Regarding claim 4, the combination teaches that with the first and fourth slab or strip cutting devices, waste pieces are cut off and are removed from a production line of the production plant (note combination, Benedetti’116 discloses the crop shear 19 (4th cutting device) is an emergency shear (paragraph [0131]), Benedetti’757 discloses the shears 12 and 18 (corresponding to 1st cutting device and 4th cutting device) cut the continuous segment (paragraph [0092-0093]), shears 12 begins scrapping (paragraph [0094]), and shears 18 also carry out emergency scrapping (paragraph [0089])).

Regarding claim 5, the combination teaches that, the second and third slab or strip cutting devices cut-off such length of the thin slab or at least a cut-off section thereof or the strip that a remaining partial length of the thin slab would be able to reciprocate back and forth in the roller hearth furnace for duration of the accident (Benedetti’116, when the segments of slab remain inside the tunnel furnace for possible heating and maintenance for the whole duration of the stoppage of the line, the rolls of the furnace make the slabs move continuously backward and forward).

Regarding claim 6, the combination above teaches a furnace ferry system (Benedetti’116, paragraph [0144], shuttle) and laterally transporting the cut-off portions by the furnace ferry system of the roller hearth furnace when a maximum allowable staying time of the slab is exceeded (paragraph [0144], movable laterally, temporarily accommodate a plurality of segments of slab in a position outside the line in the event of blockages or maintenance).
The combination as discussed above is quiet to transporting to a roller table to an associated stack forming device.
However, Benedetti’757 discloses that in the emergency cycle, segments are taken by a rollerway (paragraph [0097]) to a box furnace (paragraph [0097]) where they accumulate (paragraph [0098-0099]).
	It would have been obvious to one of ordinary skill in the art to further include a box furnace and a rollerway associated with the box furnace, so as to transport and provide an accumulation store for a plurality  of the cut slabs, thus providing a large capacity to function as a buffer during accidents or maintenance (Benedetti’757, paragraph [0077], [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/               Primary Examiner, Art Unit 1735